Citation Nr: 0728268	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  05-16 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 
10 percent for tinnitus.

3.  Entitlement to an initial compensable disability rating 
for left ear hearing loss stemming from Left otitis media 
with perforated eardrum.

4.  Entitlement to for increased disability rating for left 
otitis media with perforated left ear drum, currently 
evaluated 10 percent disabling. 

5.  Entitlement to an initial disability rating in excess of 
10 percent for psoriasis, vulgaris.

6.  Entitlement to total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to July 
1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 decision rendered by the 
Newark, New Jersey Regional Office (RO) of the Department of 
Veterans Affairs (VA), which in part, reopened and granted a 
claim of service connection for PTSD, with a disability 
rating of 50 percent; and left ear hearing loss, with a 
noncompensable (0 percent) rating.  Both claims were 
effective from January 1, 1999.  The RO also continued a 10 
percent disability rating for otitis media, left ear.  The 
veteran disagrees with the evaluations currently assigned.


In a subsequent rating decision dated in March 2007, the RO 
awarded service connection for psoriasis vulgaris and 
assigned a disability rating of 10 percent, effective from 
May 12, 2003.  The veteran submitted a timely notice of 
disagreement (NOD) and substantive appeal, dated in April 
2007 and June 2007, respectively.  Thus, this issue is 
properly before the Board and will be discussed herein. 

The 




FINDINGS OF FACT

1.  PTSD is primarily manifested with symptoms including 
neglect of personal hygiene; disturbances of motivation and 
mood; and some difficulty in establishing and maintaining 
effective social relationships; some passive suicidal 
ideation. 

2.  The veteran is receiving the maximum schedular evaluation 
for tinnitus.

3.  Level I hearing is present in the left ear, pursuant to 
the August 2000 and May 2006 VA audiometric examinations.

4.  The veteran is presently receiving the maximum schedular 
evaluation for left otitis media with perforated left ear 
drum; and there is no evidence of any unusual circumstances 
related to this disability. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent for PTSD, 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.1, 4.7, 4.130, Diagnostic Code 9411 (2006).

2.  Entitlement to an initial disability rating in excess of 
10 percent for tinnitus is denied as a matter of law.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).

3.  The criteria for an initial compensable disability 
evaluation for hearing loss, left ear, have not been met.  38 
U.S.C.A. § 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.385, 4.85, 4.86, Diagnostic Code 6100 (2006).

4.  A rating in excess of 10 percent for chronic otitis media 
is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.87, Diagnostic Code 6200 (2006).

5.  Entitlement to an initial disability rating in excess of 
10 percent for psoriasis, vulgaris.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
In contrast, where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The veteran is presumed to be seeking the maximum 
benefit allowed by law and regulation.  AB v. Brown, 6 Vet. 
App. 35, (1993).  


1.  PTSD

General Rating Formula for Mental Disorders:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name
 

10
0
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

In a September 2003 rating decision, the RO reopened a claim 
of entitlement to service connection for PTSD, and granted 
service connection on the merits.  The RO initially assigned 
an initial disability rating of 50 percent, pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006), and effective 
from January 1, 1999, the date of the original claim.  The 
veteran now contends that he is entitled to an initial 
disability rating in excess of 50 percent.  

The veteran's DD 214 indicated that he served in Southwest 
Asia theater of operations from August 29, 1990 to April 11, 
1991.  His military occupational specialty was Medical Non-
Commissioned Officer(NCO).  The veteran was awarded numerous 
decorations including, but not limited to: the Army Service 
Ribbon; Southwest Asia Service Medal with two Bronze Service 
Stars; Kuwait Liberation Medal; Armed Forces Expeditionary 
Medal; Air Assault Badge; and Combat Medic Badge. 

The claims file shows that the veteran failed to report to VA 
examinations scheduled in April and May 1999, and also in 
October 2001.  Evidence potentially beneficial to the claim 
was not able to be obtained.  Included in the claims file is 
a VA outpatient treatment record dated in May 2003, which 
shows there were no apparent abnormalities noted in the 
veteran's mood, judgment, and insight.  The veteran was 
alert, oriented to three fields, and had no focal deficits.  
His recent and remote memory function was within normal 
limits.

The veteran underwent a VA examination in June 2003.  At that 
time he denied a history of hallucinations and suicidal 
behavior.  The veteran reported that he had been fired from 
his job in 2002, due to problems getting along with people.  
It was noted that he lived alone and seemed to have very few 
friends.  Upon mental status examination, the veteran was 
observed to be casually dressed.  He was cooperative.  His 
mood was depressed and his affect was blunted.  There were no 
perceptual problems.  The veteran's thought process and 
thought content were normal.  He was oriented as to time.  
Also, his insight, judgment and impulse control were fair.  
The examiner noted that the veteran spent a lot of time 
sleeping, had problems working, and appeared to be isolated - 
having very few friends.  The veteran did maintain some 
contact with his sister though.  GAF testing revealed a score 
of 45.  The examiner noted that the veteran's psychiatric 
problems did not prevent him from getting employment.  

Additional VA outpatient treatment records of note include a 
July 2003 clinical note showing that the veteran complained 
of nightmares, a loss of interest and motivation, and 
feelings of seclusion.  He was also unemployed.  Another 
clinical note dated in October 2003 reflects the veteran 
again complained of a loss of in interest, lack of 
motivation, and feelings of seclusion.  He also reported 
nightmares.  A September 2004 record shows that the veteran 
was depressed.  At this particular evaluation, he was noted 
to be expressionless, displaying little eye contact, except 
for an occasional wide-eyed stare.  His speech was monotone.  
The veteran also reported multiple somatic complaints.  
Flight of ideas was noted.  The veteran expressed feeling 
"like people were against him."  He also inquired if the 
physician conducting the evaluation was "making fun of 
him."  Another September
 2004 clinical note characterized the veteran as displaying 
paranoid ideations.  

During an outpatient clinical evaluation in October 2004 the 
veteran was observed as alert, euthymic in mood and 
appropriate in affect.  His speech was relevant and coherent.  
The veteran was also oriented to time, place, and person.  
His memory was not impaired.  The veteran's insight and 
judgment were not diminished.  Testing revealed a GAF score 
of 60.  

Clinical notes dated between October 2005 and March 2006; 
continue to reflect GAF scores of 60.  The veteran continued 
to report symptoms of depression and hopelessness; as well as 
little pleasure or interest in activities.  These records 
show his Zoloft medication was increased after the veteran 
reported it was not working.  He was still in school though, 
scheduled to complete matriculation in 2006.

The veteran underwent an additional VA examination in May 
2006, where he reported subjective symptoms of nightmares, 
flashbacks, hypervigilance, startle reflex, depression, 
irritability, lack of motivation, decreased energy and 
concentration.  All of these symptoms were reported to be of 
moderate severity and had lasted for several years.  The 
veteran reported these symptoms occurred most days, without 
remission.  He also stated that he had been unemployed for 
four years (reportedly due to problems getting along with co-
workers), and had been unsuccessful in securing new 
employment.  The veteran reported that he lived alone and 
occasionally talked with his father.  He had never been 
married.  The examiner noted that the veteran tended to 
isolate himself and not mingle with a lot of people.  

Upon mental status examination, veteran was casually dressed.  
He was cooperative.  His mood was depressed and his affect 
was blunted.  There were no perceptual problems.  The 
veteran's thought process, thought content, and speech were 
normal, and he was oriented as to time, place, and person.  
Insight, judgment, and impulse control were all fair.  The 
examiner noted that the veteran's unemployment was a recent 
stressful life event.  The veteran spent most of his time at 
home, although the sometimes went to the library.  He was 
actively looking for a job, although he had problems working.  
Testing revealed a GAF of 45.  The examiner indicated the 
veteran was able to perform activities of daily living.  

Additional VA outpatient records accumulated over the course 
of this appeal reflect ongoing PTSD symptomatology.  Records 
of interest include a VA clinical record dated in September 
2006, from the veteran's primary care physician, who noted  
that the veteran was poorly groomed with severe body odor 
during his appointment. 
Also, a November 2006 mental health note reveals that the 
veteran presented for treatment with active signs of 
depression, despite use of his Zoloft medication.  The 
veteran reported that he had no motivation, or energy to do 
anything, and also had anhedonia, and very poor sleep.  He 
also indicated that his PTSD symptoms had improved somewhat 
and did not bother him as much as not having the desire to do 
anything with his life.  Upon questioning, the veteran denied 
feeling hopeless but admitted to feelings of worthlessness.  
He also reported passive suicidal ideations at times, but 
denied any active intent or plans to hurt himself.  The 
veteran denied homicidal ideation, psychotic, delusional or 
manic signs.  He denied alcohol or illicit drug use.  Upon 
observation, the veteran was noted to have poor grooming.  He 
was calm and passively cooperative, and had fair eye contact 
with the psychiatrist.  The veteran's speech was of low 
volume but normal rate.  His mood was depressed and his 
affect was restricted.  He denied any perceptual 
disturbances. In sight and judgment were limited.  The 
veteran was oriented times three and his cognition was 
grossly intact.  

In another mental health note from an outpatient PTSD session 
in January 2007, it is shown that the veteran reported being 
preoccupied with feeling safe, since his separation from the 
military.  He indicated that he experienced occasional 
flashbacks and dreams, hypervigilance, and avoided crowds or 
chaotic situations.  The author noted the veteran's mood 
appeared to be anxious and his affect was constricted.  The 
veteran made very little eye contact throughout the 
interview.  He denied any suicidal or homicidal ideation.  

The veteran is presently assigned a 50 percent disability 
evaluation, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).  After a review of the evidence, the Board finds 
that the initial assignment of a 50 percent disability rating 
was proper.  The RO assigned this initial disability 
evaluation as the evidence showed the veteran had symptoms 
such as sleep impairment; depressed mood; blunted and 
restricted affect; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  

However, based upon the review of the cumulative evidence and 
resolving all doubting the veteran's favor, the Board finds 
that beginning in May 2006, the veteran is entitled to a 
disability evaluation of 70 percent, and no higher, for his 
service-connected PTSD disability.   

In this regard, a 70 percent disability evaluation requires 
evidence of cccupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

Beginning with the VA examination in May 2006, the veteran 
reported having passive suicidal ideation.  This examination, 
along with a September 2006 outpatient treatment record, also 
reveals that the veteran began to display a neglect of 
personal appearance and hygiene.  The Board notes further 
that the cumulative treatment records throughout the appeal, 
have consistently shown the veteran to be depressed, although 
without any objective indication that he is unable to 
function independently.  Furthermore, in addition to the 
symptoms discussed above, the Board also observes that both 
of the VA examiners have stated that the veteran is very 
isolated and maintains only a few friends.  The veteran's 
most recent GAF score was 45, which is indicative of serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  See DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV).  This is a noted decline 
from a previous GAF score of 60, shown in the VA outpatient 
treatment records dated between October 2005 and March 2006.

The Board notes that the higher evaluation is to be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  See 38 C.F.R. § 4.7.  
Thus, while the veteran's symptoms clearly do not meet all of 
the criteria for the 70 percent evaluation, set forth supra, 
the Board finds that his PTSD disability is more severe than 
previously noted.  

The facts of this case do not reflect symptomatology that 
more closely meets the criteria for the 100 percent 
disability evaluation.  While there has been some evidence 
that the veteran neglects his personal appearance and hygiene 
and has  difficulty in adapting to stressful circumstances 
(including work or a worklike setting), overall the veteran's 
symptoms  do not more nearly approximate the necessary 
criteria for a 100 percent evaluation.  The record contains 
no evidence of gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  
Rather, the cumulative evidence shows that the veteran has 
generally displayed normal thought process and content; has 
been fully oriented, and demonstrated memory within normal 
limits.  There also have been no objective findings of 
grossly inappropriate behavior; persistent danger of hurting 
self or others; or an intermittent inability to perform 
activities of daily living (other than the reported decline 
in hygiene).  Also, the veteran maintained some communication 
with his sister and father and has a few friends.




Tinnitus 

The veteran contends that he is entitled to an initial 
disability rating in excess of 10 percent.  The Board has 
considered his contentions, but finds however, that the claim 
must be denied as a matter of law.

Tinnitus is evaluated under 38 C.F.R. § 4.87, Diagnostic Code 
6260 (2006), which was revised effective June 13, 2003, to 
clarify existing VA practice that only a single 10 percent 
evaluation is assigned for tinnitus, whether the sound is 
perceived as being in one ear, both ears, or in the head.  38 
C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2006).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U. S. 
Court of Appeals for Veterans Claims (Court) reversed a Board 
decision that found that, under pre-June 2003 regulations, no 
more than a single 10-percent rating could be provided for 
tinnitus, whether perceived as bilateral or unilateral.  The 
Court held that pre-1999 and pre-June 23, 2003, versions of 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2006) required that 
VA assign dual 10-percent ratings for "bilateral" tinnitus 
where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

Recently, the Federal Circuit reversed the Court's decision 
in Smith, and affirmed VA's long-standing interpretation of 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2005) as authorizing 
only a single 10-percent rating for tinnitus, whether 
perceived as unilateral or bilateral.  Smith v. Nicholson, 
No. 05-7168 (Fed. Cir. June 19, 2006).  Citing Supreme Court 
precedent, the Federal Circuit explained that an agency's 
interpretation of its own regulations was entitled to 
substantial deference by the courts as long as that 
interpretation was not plainly erroneous or inconsistent with 
the regulations.  Id, slip op. at 9-10.  Finding that there 
was a lack of evidence in the record suggesting that VA's 
interpretation of 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2006) was plainly erroneous or inconsistent with the 
regulations, the Federal Circuit concluded that the Court 
erred in not deferring to VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2006), regardless of 
whether the tinnitus is perceived as unilateral or bilateral.   

In view of the foregoing, the Board concludes that the 
version of 38 C.F.R. § 4.87, Diagnostic Code 6260, in effect 
prior to June 2003, precludes an evaluation in excess of a 
single 10-percent for tinnitus.  Therefore, the veteran's 
claim for an initial disability rating in excess of 10 
percent for his service-connected tinnitus must be denied 
under both the new and old versions of the regulation.  As 
the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


3.  Hearing, left ear

In a September 2003 rating decision, the RO reopened a claim 
of entitlement to service connection for left ear hearing 
loss, and granted service connection on the merits.  The RO 
initially assigned an initial noncompensable disability 
rating (0 percent), pursuant to 38 C.F.R. § 4.86, Diagnostic 
Code 6200 (2006), and effective from January 1, 1999, the 
date of the original claim.  The veteran now contends that he 
is entitled to an initial compensable disability rating.  The 
Board has considered his contentions, but finds however, that 
the preponderance of the evidence is against the claim.  

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered. Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Table VI, "Numeric 
Designation of Hearing Impairment Based on Puretone Threshold 
Average and Speech Discrimination," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based on a combination of the percent of speech 
discrimination (horizontal rows) and the puretone threshold 
average (vertical columns).

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discrim- 
ination
Puretone Threshold Average

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average

Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.

Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)
Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86 (2006).   

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I, subject to 
the provisions of §3.383 of this chapter.  38 C.F.R. 
§ 4.85(f) (2006) 

On the authorized VA audiology examination August 2000, pure 
tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000.
AVG.
RIGHT
10
5
5
5
5
5
LEFT
40
25
25
20
25
24

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 in the left ear.  

Applying the above results to the Table VI chart, a puretone 
threshold average of 5 and a speech discrimination of 100 
percent, in the right ear, will result in level I hearing for 
that ear.  As impaired hearing is service-connected in only 
the left ear, the non-service-connected right ear has been 
assigned a Roman Numeral designation for hearing impairment 
of I.  See 4.85 (f) (2006).  Applying these results to the 
Table VII chart (with the neither ear being the "poorer" 
ear), a level I for the right ear, combined with a level I 
for the left ear, will result in a 0 percent compensation 
evaluation.  

The Board has also considered 38 C.F.R. §  4.86 (a).  
However, given that the evidence does not reflect puretone 
thresholds of 55 db or more at each of the1000, 2000, 3000, 
and 4000 Hertzs, consideration of Table VIa is not warranted.  
Consideration of section 4.86(b) is also not warranted, given 
that the evidence does not reflect a simultaneous puretone 
threshold of 30 db or less at 1000 Hz and a puretone 
threshold of 70 db or more at 2000 Hz.  38 C.F.R. § 4.86 
(2006).

On the authorized VA audiology examination May 2006, pure 
tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000.
AVG.
RIGHT
15
10
10
10
5
9
LEFT
30
25
35
25
15
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 in the left ear.  The 
audiologist opined that there was borderline normal to mild 
conductive loss, 500Hz through 4000 Hz.  The typanograms 
reflected negative pressure and shallow left ear.  The 
veteran displayed a conductive component in his left ear, 
with a long history of ear perforations and infections.  The 
veteran was working in construction with occasional use of 
hearing protection.  

Applying the above results to the Table VI chart, a puretone 
threshold average of 9 and a speech discrimination of 100 
percent, in the right ear, will result in level I hearing for 
that ear.  As impaired hearing is service-connected in only 
the left ear, the non-service-connected right ear has been 
assigned a Roman Numeral designation for hearing impairment 
of I. See 4.85 (f) (2006).  Applying these results to the 
Table VII chart (with the neither ear being the "poorer" 
ear), a level I for the right ear, combined with a level I 
for the left ear, will result in a 0 percent compensation 
evaluation.   

The Board has also considered 38 C.F.R. §  4.86 (a).  
However, given that the evidence does not reflect puretone 
thresholds of 55 db or more at each of the1000, 2000, 3000, 
and 4000 Hertzs, consideration of Table VIa is not warranted.  
Consideration of section 4.86(b) is also not warranted, given 
that the evidence does not reflect a simultaneous puretone 
threshold of 30 db or less at 1000 Hz and a puretone 
threshold of 70 db or more at 2000 Hz.  38 C.F.R. § 4.86 
(2006).

The Board acknowledges the difficulties that the veteran has 
with his auditory acuity.  However, the ratings for hearing 
loss are based on a mechanical application of the tables 
provided by law; the Board has no discretion in this matter 
and must predicate its determination on the basis of the 
results of the audiology studies of record.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992). 

On the basis of the foregoing, the Board concludes that the 
service-connected left ear hearing loss disability level has 
met the criteria for a compensable rating during any period 
throughout the course of the appeal.


4.  Left otitis media with perforated left ear drum

The veteran contends that he is entitled to an increased 
disability rating for his service-connected left otitis media 
with perforated left ear drum, currently rated as 10 percent 
disabling.  The Board has considered this contention but 
finds however, that the preponderance of the evidence is 
against the claim.   

Diseases of the Ear
6200
Chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (or any combination):
Ratin
g

During suppuration, or with aural polyps
10
Note: Evaluate hearing impairment, and complications such as 
labyrinthitis, tinnitus, facial nerve paralysis, or bone 
loss of skull, separately.
38 C.F.R. § 4.87, Diagnostic Code 6200 (2006)

The Board observes that the veteran's service-connected left 
otitis media with perforated left ear drum has been rated 10 
percent disabling, under the criteria for disease of the ear.  
See 38 C.F.R. § 4.87, Diagnostic Code 6200 (2006).  As shown, 
10 percent is the maximum schedular rating for chronic otitis 
media.  Id. 

A May 2003 record from a VA outpatient ear, nose, and throat 
consult, reflects that the veteran complained of mild pus 
discharge from his ear.  Upon evaluation, his left ear had 
serous fluid filling the external auditory canal.  There was 
also a total tympanic perforation with mildly inflamed middle 
ear mucosa.  

The veteran underwent a VA ear disease examination in May 
2006.  Upon physical examination, he had a healed tympanic 
membrane in his left ear.  There was slight tenderness over 
the mastoid.  There were also clinical residuals of left 
otitis media, with a healed perforation of the ear.  The 
diagnosis included left otitis media and residual ear 
disease.  During a VA audiological examination, also in May 
2006, the veteran reported that he self-treated his ears when 
they flare up.  He reported recurrent bilateral tinnitus, but 
denied head trauma and vertigo.  He also reported hearing 
bones rubbing together with jaw movement.  The veteran also 
reported that he used to work as a medical assistant but was 
currently doing some work in construction, using power tools.  
He occasionally used hearing protection.  

VA outpatient treatment records dated in September 2006 show 
that the veteran complained fluid was coming out his ears; 
but a subsequent clinical note from October 2006 revealed the 
veteran's perforation in his left ear was dry and the 
ossicles were intact.

As noted, the veteran is presently receiving the maximum 
schedular rating available for his service-connected left 
otitis media with perforated left ear drum.  The available 
medical evidence reflects no findings of otosclerosis, 
peripheral vestibular disorders, Meniere's syndrome, or 
malignant neoplasms so as to warrant higher ratings under any 
alternative rating criteria.  (See Diagnostic Codes 6201- 
6208).  A VA outpatient treatment record dated in October 
2006 reveals that during an evaluation the veteran did not 
have vertigo. Therefore, a disability rating in excess of 10 
percent must be denied.  

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  At a VA audiological examination in 
May 2006 the veteran reported he worked in construction.  He 
did not report any difficulties caused by his service-
connected left ear disability and even noted that he does not 
always use ear protection.  Therefore, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

In conclusion, when all the evidence is assembled VA is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  In the 
adjudication of all the issues currently on appeal, the Board 
finds the preponderance of the evidence is against the 
veteran's claim. 


ORDER

An initial disability rating in excess of 50 percent, for 
post-traumatic stress disorder (PTSD), is denied.

An initial disability rating in excess of 10 percent, for 
tinnitus, is denied.

An initial disability rating in excess of 10 percent, for 
hearing in the left ear, is denied.

An increased disability rating for left otitis media with 
perforated left ear drum, currently rated as 10 percent 
disabling, is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


